Title: James Monroe to Thomas Jefferson, 9 September 1818
From: Monroe, James
To: Jefferson, Thomas


          
            
              Dear Sir
              Sepr 9. 1818.
            
            Sometime ago you intimated to me a desire to dispose of a small tract of land, which you have between mr Alexanders & my land lying below the Blenhims tract. As this is detatched from your other lands, it is probable, that you may still be desirous of parting from it, and that  it may fall into other hands, [which I should regret] without an arrangment between us. If my impression is correct, and we can agree, I shall be glad to become the purchaser, with which view I will thank you to state the price pr acre. I shall be able to make the payment in Jany next, or sooner if desir’d.
            I hope that your health improves. If I can be, in any manner, useful to you, in the affairs of the College, during your confinement, I beg you to command me.
            
              with great respect & regard your friend & servant
              James Monroe
            
          
          
            I have finally decided to call my place here “Highland”
          
        